 Case 8:21-cv-01128-SDM-TGW Document 1-1 Filed 05/10/21 Page 1 of 1 PageID 4




                                      CASE NUMBER: 21-CA-002822
                          Miranda, Dorene vsEducational Outfitters Group LLC
 Case Number: 21-CA-002822
 Uniform Case Number: 292021CA002822A001HC               Judicial Officer: Wolfe, Mark
 Filed On: 2021-04-01                                    Defendant: Educational Outfitters Group LLC
 Case Type: Other                                        Amount Due: $0.00
 Case Status: Open
                                         CASE PARTY INFORMATION
Party Type    Name                             Attorney                               Attorney Contact
Defendant     Educational Outfitters Group LLC
Defendant     J & K Uniforms LLC
Plaintiff     Miranda, Dorene                  GIARDINA , JAMES                         813-435-5055
                                               SALVATORE
                                        CASE JUDGE INFORMATION
Judge Assigned                           Division               Date                        Reason
Wolfe, Mark                              Division B             04/01/2021
                                         CASE EVENT INFORMATION
Event Date    Doc Charge Title
              Index Number
05/04/2021    15           SUMMONS RETURNED SERVED
                                EDUCATIONAL OUTFITTERS GROUP, LLC
                                "Plaintiff: Miranda, Dorene"
04/22/2021    14           E-FILED ALIAS SUMMONS ISSUED
                                X1
                                "Defendant: Educational Outfitters Group LLC"
04/21/2021    13           REQUEST FOR SUMMONS TO BE ISSUED (E-Filed)
                                "Plaintiff: Miranda, Dorene"
04/21/2021    12           LETTER TO
                                ATTY RE: SUMMONS FEE - service@consumerrightslawgroup.com ;
                                james@consumerrightslawgroup.com
04/21/2021    11           REQUEST FOR SUMMONS TO BE ISSUED (E-Filed)
                                "Plaintiff: Miranda, Dorene"
                                "Plaintiff: Miranda, Dorene"
04/20/2021    9            AFFIDAVIT OF NON SERVICE
                                "Plaintiff: Miranda, Dorene"
04/15/2021    8            SUMMONS RETURNED SERVED
                                J&K UNIFORMS, LLC, RA, 4/13/21, CORPORATION
                                "Plaintiff: Miranda, Dorene"
04/01/2021    7            E-FILED SUMMONS ISSUED
                                X2
                                "Defendant: Educational Outfitters Group LLC","Defendant: J &amp; K Uniforms
                                LLC"
04/01/2021    6            E-FILED REQUEST FOR SUMMONS TO BE ISSUED
                                "Plaintiff: Miranda, Dorene"
                                "Plaintiff: Miranda, Dorene"
04/01/2021    4            REQUEST FOR DIVISION ASSIGNMENT (E-FILING)
                                "Plaintiff: Miranda, Dorene"
04/01/2021    3            COMPLAINT
                                "Plaintiff: Miranda, Dorene"
04/01/2021    2            CIVIL COVER SHEET
                                "Plaintiff: Miranda, Dorene"
04/01/2021    1            File Home Location - Electronic

Page 1 of 1                                                                       Printed On 5/6/2021 11:38:22 AM
